Name: Commission Regulation (EEC) No 3824/87 of 18 December 1987 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in
 Type: Regulation
 Subject Matter: animal product;  consumption;  trade policy
 Date Published: nan

 19 . 12. 87 Official Journal of the European Communities No L 357/47 COMMISSION REGULATION (EEC) No 3824/87 of 18 December 1987 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (6) thereof, Whereas Commission Regulation (EEC) No 828/87 (3), as last amended by Regulation (EEC) No 2790/87 (4), provided for the buying-in of hindquarters of certain cate ­ gories, qualities and presentations specified on the basis of the Community scale for the classification of carcases of adult bovine animals established under Council Regu ­ lation (EEC) No 1208/81 (*) ; whereas, in view of seasonal market trends, it is more appropriate to buy in fore ­ quarters ; whereas the Annex to the said Regulation should therefore be replaced ; Whereas the joint presentation of the forequarter and hindquarter from the same half-carcase serves to facilitate controls carried out by the intervention agency as regards compliance with the rules governing quality and the clas ­ sification of the meats presented ; whereas, accordingly, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented jointly ; Whereas, in order to prevent whole carcases from being offered to intervention in two stages as a result of the changeover from buying-in of hindquarters to buying-in of forequarters, presentation of the forequarter and hind ­ quarter for the purpose of intervention, should be made compulsory ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 828/87 is hereby amended as follows : 1 . Article 1 (6) is replaced by the following : '6. At the request of the intervention agency concerned, the operator shall , together with the fore ­ quarters offered for intervention, present to the inter ­ vention agency the hindquarter which belongs to the half-carcase in question . However, forequarter bought in during the week from 21 until 25 December 1987 must be presented together with the corresponding hindquarter, the latter being excluded from interven ­ tion purchases .' 2 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 21 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . 0 OJ No L 80, 24. 3 . 1987, p. 8 . (4) OJ No L 268 , 19 . 9 . 1987, p. 16 . 0 OJ No L 123, 7 . 5 . 1981 , p. 3 . No L 357/48 Official Journal of the European Communities 19 . 12. 87 ANEXO BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Productos elegibles para la intervenciÃ ³n Produkter, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o FRANCEBELGIQUE/BELGIE  Quartiers avant, dÃ ©coupe droite Ã 8 cotes :  Voorvoeten, recht afgesneden op 8 ribben :  CatÃ ©gorie A classe U2 / Categorie A klasse U2  CatÃ ©gorie A classe U3 / Categorie A klasse U3  CatÃ ©gorie A classe R2 / Categorie A klasse R2  CatÃ ©gorie A classe R3 / Categorie A klasse R3  CatÃ ©gorie A classe 02 / Categorie A klasse Ol  CatÃ ©gorie A classe 03 / Categorie A klasse 03  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant :  CatÃ ©gorie A classe U2  CatÃ ©gorie A classe U3  CatÃ ©gorie A classe R2  CatÃ ©gorie A classe R3  CatÃ ©gorie A classe 02  -CatÃ ©gorie A classe 03  CatÃ ©gorie C classe U2  CatÃ ©gorie C classe U3  CatÃ ©gorie C classe U4  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe R4  CatÃ ©gorie C classe 03 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen :  Kategori A klasse R2  Kategori A klasse R3  Kategori A klasse 02  Kategori A klasse 03  Kategori C klasse R3  Kategori C klasse 03 IRELAND  Forequarters, straight cut at 10th rib :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 DEUTSCHLAND  Vorderviertel, auf 8 Rippen quergeschnitten :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3 ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore :  Categoria A classe U2  Categoria A classe U3  Categoria A classe R2  Categoria A classe R3  Categoria A classe 02  Categoria A classe 03 Ã Ã Ã Ã Ã Ã   Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã µÃ Ã ±Ã Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 8 ÃÃ »Ã µÃ Ã Ã ­Ã :  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R2  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R3  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 02  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 03 LUXEMBOURG  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant :  CatÃ ©gorie A classe R2  CatÃ ©gorie A classe 02  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe 03 ESPAÃ A  Cuartos delanteros, corte a 5 costillas, incluida la falda :  CategorÃ ­a A, clase U2  CategorÃ ­a A, clase U3  CategorÃ ­a A, clase R2  CategorÃ ­a A, clase R3  CategorÃ ­a A, clase 02  CategorÃ ­a A, clase 03 NEDERLAND  Voorvoeten, recht afgesneden op 8 ribben :  Categorie A klasse R2  Categorie A klasse R3 19 . 12. 87 Official Journal of the European Communities No L 357/49 B. Northern IrelandUNITED KINGDOM Forequarters, straight cut at 10th rib :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 A. Great Britain Forequarters, straight cut at 10th rib :  Category C class U2  Category C class U3  Category C class U4  Category C class R3  Category C class R4